Title: To George Washington from Major General Stirling, 11 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanoc [N.J.] Octobr 11th 1778—9 oClo. p.m.
          
          I wrote your Excellency at three oClock this day, I have Since received the enclosed letters and Intelligence from Colonel Dayton whom I on the 9th desired to go to Elizabeth Town for the purpose of getting Intelligence. Ad: Keppel Certainly makes the best of it, he does not pretend to say a Word of the loss of the french, it is Clear he had no Choice left but to return to Port[.] The Letter from Dr Caldwel in answer to one I wrote him Yesterday; shews the State forrage &c. in his district, his fears for the Shores are Just; my troops are placed in Such possition as can best afford them protection in Case of Need, but till the Enemy move off from their present possition, I cannot Justify myself in divideing them more than they are at present, I shall further explain this hereafter; I must do General Winds the Justice to say that he has on this Occasion behaved with great Merrit. I am your Excellencys Most Humble Servt
          
            Stirling
           
          
          
          
          
            As I have not been able to keep Copies of my letters without looseing I must request the favour of your Excellency to order them to be preserved.
          
        